United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 00-2857EA
                                 _____________

Marsett Stevenson,                         *
                                           *
              Appellant,                   *
                                           * On Appeal from the United
       v.                                  * States District Court
                                           * for the Eastern District
Alan Bartlo, in his individual and         * of Arkansas.
official capacity; Chris Witter, in his    *
individual and official capacity; Mike     * [Not To Be Published]
Holmes, in his individual and official     *
capacity,                                  *
                                           *
              Appellees.                   *
                                      ___________

                         Submitted: April 26, 2001
                             Filed: May 7, 2001
                                 ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Marsett Stevenson brought an employment discrimination action. After
defendants reminded Stevenson three times of the date chosen for his deposition, he
failed to appear for the deposition. Defendants moved to dismiss the complaint as a
sanction; Stevenson did not respond. The District Court1 then ordered Stevenson to
pay the costs of the deposition within fifteen days or suffer dismissal. When that period
passed without Stevenson’s payment or response, the Court dismissed the case with
prejudice. Stevenson appeals. We conclude the District Court did not abuse its
discretion in dismissing Stevenson’s complaint. See Fed. R. Civ. P. 37(d); Schoffstall
v. Henderson, 223 F.3d 818, 823 (8th Cir. 2000) (standard of review); Aziz v. Wright,
43 F.3d 587, 589 (8th Cir. 1994) (Rule 37(d) authorizes dismissal if party fails to
appear for his deposition), cert. denied, 513 U.S. 1090 (1995).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                           -2-